DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims thereby overcoming previous rejections under section 112 and adding limitations not previously considered.  Support for the amended claims if found in the original filing; no new matter is added.
After further search and consideration, allowable subject matter has been below identified.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth A. Warner on May 31, 2022.
The application has been amended as follows: 
Claim 5 is amended as follows:
After:  “The composition of claim 1, the composition comprising”
ADD:  -- the alkyl lactone derived hydroxyamide selected from the group consisting of:--
At the last line of the claim, DELETE:  “or”  ADD/REPLACE:  --and—
Claim 7 is amended as follows:
	After:  “The composition of claim 1, wherein the”
ADD:  -- composition comprising the—
Claim 14 is amended as follows:
	After:  “The composition of claim 1, wherein the”
ADD:  --composition comprising the--
Allowable Subject Matter
Claims 1, 5-11, 13-19 and 21-25 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art include Mayhew Williams (US 3,436,463) which while teaching a lactone derived hydroxy amide does not teach the instantly claimed reaction product.  El Ahmadi Ibrahim Heibe and Rodewals (US 3,832,367) also teaches different reactants than those of the instant claims. Williams Mayhes (US 2,923,738)  also teaches different reactants than those of the instant claims.  Heiba (US 4,179,392) also teaches different reactants than those of the instant claims. The claimed reactants will yield a specific product not necessarily encompassed by the prior art..  There is no motivation to alter the teachings of the prior art to encompass the claimed reactant species.     The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). Also, "[a]n invitation to investigate is not an inherent disclosure" where a prior art reference "discloses no more than a broad genus of potential applications of its discoveries." Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1367, 71 USPQ2d 1081, 1091 (Fed. Cir. 2004) (explaining that "[a] prior art reference that discloses a genus still does not inherently disclose all species within that broad category" but must be examined to see if a disclosure of the claimed species has been made or whether the prior art reference merely invites further experimentation to find the species).There is no motivation to alter the teaching of the prior art to include the claimed reactants.  The remarks filed 5/13/2022 are persuasive as directed to the amended claims.  The prior art does not teach or fairly suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1771